Title: From Thomas Jefferson to Madame d’Enville, 2 April 1790
From: Jefferson, Thomas
To: Enville (Anville, Danville), Louise Elisabeth de La Rochefoucauld, Duchesse d’



New York April. 2. 1790.

I had hoped, Madame la Duchesse, to have again had the honor of paying my respects to you in Paris, but the wish of our government  that I should take a share in it’s administration, has become a law to me. Could I have persuaded myself that public offices were made for private convenience, I should undoubtedly have preferred a continuance in that which placed me nearer to you: but believing on the contrary that a good citizen should take his stand where the public authority marshals him, I have acquiesced. Among the circumstances which reconcile me to my new position, the most powerful is the opportunities it will give me of cementing the friendship between our two nations. Be assured that to do this is the first wish of my heart. I have but one system of ethics for men and for nations. To be grateful, to be faithful to all engagements and under all circumstances, to be open and generous, promotes in the long run even the interests of both: and I am sure it promotes their happiness. The change in your government will approximate us more to one another. You have had some checks, some horrors since I left you. But the way to heaven, you know, has always been said to be strewed with thorns. Why your nation have had fewer than any other on earth, I do not know, unless it be that it is the best on earth. If I assure you, Madam, moreover that I consider yourself personally as with the foremost of your nation in every virtue, it is not flattery, my heart knows not that, it is a homage to sacred truth, it is a tribute I pay with cordiality to a character in which I saw but one error; it was that of treating me with a degree of favor I did not merit. Be assured that I shall ever retain a lively sense of all your goodness to me, which was a circumstance of principal happiness to me during my stay in Paris. I hope that by this time you have seen that my prognostications of a succesful issue to your revolution have been verified. I feared for you during a short interval. But after the declaration of the army, tho there might be episodes of distress, the denouement was out of doubt. Heaven send that the glorious example of your country may be but the beginning of the history of European liberty, and that you may live many years in health and happiness to see at length that heaven did not make man in it’s wrath. Accept the homage of those sentiments of sincere and respectful esteem with which I have the honor to be, Madame la Duchesse, your most affectionate & obedient humble servant,

Th: Jefferson

